[Cite as Davis v. Nathaniel, 2020-Ohio-6858.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

RACHEL DAVIS                                         C.A. No.      29761

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
TAMMIE NATHANIEL, et al.                             COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   DR-2019-11-3155

                                 DECISION AND JOURNAL ENTRY

Dated: December 23, 2020



        TEODOSIO, Judge.

        {¶1}     Tammie and Jeff Nathaniel appeal from the order of the Summit County Court of

Common Pleas, Domestic Relations Division. We reverse.

                                                I.

        {¶2}     Rachel Davis and Tammie Nathaniel are sisters. A third sister, who has passed

away, had three children, who were adopted by Ms. Nathaniel and her husband, Jeff Nathaniel, in

2014. In November 2019, Ms. Davis filed a complaint as the maternal aunt of the three minor

children, requesting legal custody, shared parenting, and companionship. A hearing was held

before the magistrate in January 2020, and a magistrate’s order was issued. The Nathaniels filed

a motion to set aside the magistrate’s order, objecting to paragraph 10 of the magistrate’s order,

which had allowed for Ms. Davis and a guardian ad litem to interact with the children for the

purposes of permitting the guardian ad litem to complete an investigation. The Nathaniels also

filed a motion for judgment on the pleadings. In May 2020, and with leave of court, Ms. Davis
                                                  2


filed an amended complaint requesting only companionship with the children. The Nathaniels

moved to dismiss the amended complaint.

       {¶3}    In its order of June 6, 2020, the trial court denied the Nathaniels’ motions and

overruled their objection to paragraph 10 of the magistrate’s order. The trial court further

construed the amended complaint as seeking an action for companionship rights pursuant to R.C.

3109.11. The Nathaniels now appeal, raising one assignment of error.

                                                 II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AS A MATTER OF LAW BY DETERMINING
       THAT MS. DAVIS HAS STANDING TO PURSUE COMPANIONSHIP
       AGAINST MARRIED PARENTS OF ADOPTED CHILDREN AND FURTHER
       ORDERING A GUARDIAN AD LITEM TO WITNESS THOSE PARENTS’
       CHILDREN INTERACTING WITH MS. DAVIS AGAINST THE PARENTS’
       WISHES.

       {¶4}    The Nathaniels argue the trial court erred in determining that Ms. Davis had

standing to pursue companionship with the Nathaniels’ children. We agree.

       {¶5}    At the outset, we must determine whether the trial court’s order constituted a final

appealable order. R.C. 2505.02(B)(2) provides, in pertinent part: “An order is a final order that

may be reviewed, affirmed, modified, or reversed, with or without retrial, when it is * * * [a]n

order that affects a substantial right made in a special proceeding * * *.”

       {¶6}    Pursuant to R.C. 2505.02(A)(2), a “‘[s]pecial proceeding’ means an action or

proceeding that is specially created by statute and that prior to 1853 was not denoted as an action

at law or a suit in equity.” Because this action was construed by the trial court to be filed pursuant

to R.C. 3109.11, it is a proceeding created by statute, and it does not appear that prior to 1853 such

an action was denoted as an action at law or a suit in equity. We therefore conclude that the action

constitutes a special proceeding under R.C. 2505.02(A)(2).
                                                 3


       {¶7}    As defined by R.C. 2502.02(A)(1), a “‘[s]ubstantial right’ means a right that the

United States Constitution, the Ohio Constitution, a statute, the common law, or a rule of procedure

entitles a person to enforce or protect.” “A parent’s relationship with his or her child is among the

‘associational rights’ sheltered by the Fourteenth Amendment to the United States Constitution

against unwarranted usurpation, disregard, or disrespect by the state.” In re B.C., 141 Ohio St.3d

55, 2014-Ohio-4558, ¶ 17, citing M.L.B. v. S.L.J., 519 U.S. 102, 116 (1996). “We have found that

the due-process rights provided by the Fourteenth Amendment and those provided by Article I,

Section 16 of the Ohio Constitution are coextensive.” Id., citing Direct Plumbing Supply Co. v.

Dayton, 138 Ohio St. 540, 544–545 (1941). “The United States Supreme Court has stated that

parents’ interest in the care, custody, and control of their children ‘is perhaps the oldest of the

fundamental liberty interests recognized by this Court.’” Id. at ¶ 19, quoting Troxel v. Granville,

530 U.S. 57, 65 (2000). At issue in the matter sub judice is the consequence of the trial court’s

order, that being that said order dictates that Ms. Davis “will have to have interaction with the

children for purposes of allowing the [guardian ad litem] to complete the investigation * * *.” We

conclude this order affects a substantial right of the Nathaniels by mandating their children’s

association with others against the wishes of the parents, thereby impacting their relationship with

the children and their interests in the care and control of their children. As such, the order of the

trial court is reviewable by this Court under R.C. 2505.02(B)(2).

       {¶8}    We next turn our attention to the Nathaniels’ argument that the trial court erred in

determining that Ms. Davis had standing to pursue companionship with the Nathaniels’ children.

The trial court found that Ms. Davis, as the maternal aunt of the minor children and sister of their

deceased mother, had standing to pursue companionship rights pursuant to R.C. 3109.11.
                                                  4


       {¶9}    R.C. 3109.11 provides for the companionship or visitation rights of grandparents

and other relatives when a parent is deceased, setting forth in pertinent part:

       If either the father or mother of an unmarried minor child is deceased, the court of
       common pleas of the county in which the minor child resides may grant the parents
       and other relatives of the deceased father or mother reasonable companionship or
       visitation rights with respect to the minor child during the child’s minority if the
       parent or other relative files a complaint requesting reasonable companionship or
       visitation rights and if the court determines that the granting of the companionship
       or visitation rights is in the best interest of the minor child. In determining whether
       to grant any person reasonable companionship or visitation rights with respect to
       any child, the court shall consider all relevant factors, including, but not limited to,
       the factors set forth in division (D) of section 3109.051 of the Revised Code.
       Divisions (C), (K), and (L) of section 3109.051 of the Revised Code apply to the
       determination of reasonable companionship or visitation rights under this section
       and to any order granting any such rights that is issued under this section.

       The remarriage of the surviving parent of the child or the adoption of the child by
       the spouse of the surviving parent of the child does not affect the authority of the
       court under this section to grant reasonable companionship or visitation rights with
       respect to the child to a parent or other relative of the child's deceased father or
       mother.

These companionship or visitation rights are a product of the familial relation between the minor

child and the deceased parent’s family. The issue before this Court is whether the final decree of

adoption supersedes this relation, as well as the companionship or visitation rights available

pursuant to R.C. 3109.11. We conclude that it does so.

       {¶10} R.C. 3107.15 provides, in pertinent part:

       (A) A final decree of adoption and an interlocutory order of adoption that has
           become final as issued by a court of this state, or a decree issued by a
           jurisdiction outside this state as recognized pursuant to section 3107.18 of the
           Revised Code, shall have the following effects as to all matters within the
           jurisdiction or before a court of this state, whether issued before or after May
           30, 1996:

            (1) Except with respect to a spouse of the petitioner and relatives of the
                spouse, to relieve the biological or other legal parents of the adopted
                person of all parental rights and responsibilities, and to terminate all
                legal relationships between the adopted person and the adopted
                person’s relatives, including the adopted person's biological or other
                                                   5


                legal parents, so that the adopted person thereafter is a stranger to the
                adopted person's former relatives for all purposes including
                inheritance and the interpretation or construction of documents,
                statutes, and instruments, whether executed before or after the
                adoption is decreed, which do not expressly include the person by
                name or by some designation not based on a parent and child or blood
                relationship * * *.

       {¶11} “A final adoption order results in a legal sense, therefore, in terminating the child

and parent relationship between the child and its natural parents and creating an entirely new child

and parent relationship between the child and its adoptive parents.” Farley v. Farley, 85 Ohio

App.3d 113, 115 (5th Dist.1992). “[R.C. 3107.15] can mean nothing other than that the bloodline

relatives of the child whose parent has had parental rights terminated are, as relatives, likewise

terminated.” Id. at 116. Therefore, “relatives of parents whose parental rights are terminated have

no standing in any Ohio court to assert visitation rights.” Id.

       {¶12} “[T]he adoption statute seeks to transform the child’s collection of relationships

and, in effect, give the child a new identity. While this goal may not be fully attainable, particularly

in the context of children who are not adopted immediately after birth, it must be pursued.

Otherwise, children will become bewildered as adults battle for their time and affection, adoptive

parents will not enjoy the same autonomy as natural parents, and potential adoptive parents may

be discouraged from adopting for fear that they will have to compete with the child’s biological

family for the child’s love and respect.” In re Adoption of Ridenour, 61 Ohio St.3d 319, 327

(1991). Although the children here were not adopted by strangers, the rationale remains the same,

as an award of visitation contains a potential to introduce significant stress into the new parental

relationship and threatens confusion and disruption for the new adoptive family relationship. See

In re L.H., 183 Ohio App.3d 505, 2009-Ohio-3046, ¶ 26 (2d.Dist.). We note, however, that this

case presents a unique circumstance: although the bloodline relation with the children by virtue of
                                                 6


being a relative of the biological parent is terminated by action of the terminated parental rights

“for all purposes including inheritance and the interpretation or construction of documents,

statutes, and instruments,” R.C. 3107.15(A)(1), Ms. Davis’ bloodline relation to her sister Tammie

remains unaffected, and thus she continues to be the maternal aunt of the adopted children through

that relation.

        {¶13} We conclude the trial court erred in determining that Ms. Davis had standing to

pursue companionship rights pursuant to R.C. 3109.11. The Nathaniels’ assignment of error is

sustained.

                                                III.

        {¶14} The Nathaniels’ assignment of error is hereby sustained. The order of the Summit

County Court of Common Pleas, Domestic Relations Division is reversed.

                                                                                Judgment reversed.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

        Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.
                                          7


      Costs taxed to Appellee.




                                              THOMAS A. TEODOSIO
                                              FOR THE COURT



CARR, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

LEE M. GROSSCUP, Attorney at Law, for Appellants.

CHRISTINE D. FINAN, Attorney at Law, for Appellee.